     Case: 1:19-cv-04324 Document #: 35 Filed: 01/27/21 Page 1 of 1 PageID #:122

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

U.S. Securities and Exchange Commission
                                               Plaintiff,
v.                                                           Case No.: 1:19−cv−04324
                                                             Honorable Elaine E. Bucklo
Comer Capital Group, LLC, et al.
                                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 27, 2021:


        MINUTE entry before the Honorable Sheila M. Finnegan: Settlement conference
held on 1/27/2021. The parties were unable to reach an agreement. All matters relating to
the referral having been completed, the referral is closed. Mailed notice (sxw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
